The petitioner's petition for writ of mandamus, filed in the trial court on October 18, 2018, and transferred to this court on December 6, 2018, is dismissed because the records of the lower tribunal indicate that the petitioner is represented by counsel. See Logan v. State, 846 So. 2d 472 (Fla. 2003). Petitioner may challenge this conclusion by filing a motion for rehearing, under oath, within 15 days of the date of this order. Any further filings in this case must include a certificate of service demonstrating service on the Attorney General at 3507 E. Frontage Road, Suite 200, Tampa, Florida, 33607.
CASANUEVA, LUCAS, and ROTHSTEIN-YOUAKIM, JJ., Concur.